Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 21-40 are allowed.
Priority
3.	Application 16/244,377 was filed on August 27th, 2018 and is a continuation of Application 16/113,091 which was filed on August 27th, 2018.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Gresalfi on January 5th, 2022.
THE APPLICATION HAS BEEN AMENDED AS DETAILED IN THE FOLLOWING PAGES:
Claim 21.  (currently amended)   A processing device for alerting security of surrounding threats to ATMs, comprising: 
a plurality of financial devices, wherein each financial device includes one or 
more monitoring sensors; 
one or more memory devices storing instructions; and 
one or more processors configured to execute the instructions to perform operations comprising: 
initiating communication with [[a]] the plurality of financial devices configured to[[:]] collect security threat data reflective of the physical properties of the area surrounding each of the to the plurality of financial devices from one or more monitoring sensors associated each of the plurality of financial devices 

based on the security threat data; 
receiving respective security threat data from at least one financial device; 
analyzing a first portion of the received respective security threat data with a recognition model; 
determining a first likelihood factor that the analyzed first portion warrants a security personnel response, wherein if the first likelihood factor is above a first threshold: 
analyzing a second portion of received security threat data from the financial device associated with the first portion, and revising the first likelihood factor based on the second analysis; and 
alerting, if the revised likelihood factor exceeds a second threshold, a security personnel of the second analysis from the associated financial device.

Claim 28.  (currently amended)  A method for alerting security of surrounding threats to ATMs, comprising: initiating communication with a plurality of financial devices configured to[[:]] collect security threat data reflective of the physical properties 
of the area surrounding each of the to the plurality of financial devices from one or more
monitoring sensors associated each of the plurality of financial devices 
based 
on the security threat data; 
receiving respective security threat data from at least one financial device; 
analyzing a first portion of the received respective security threat data with a recognition model; and 
determining a first likelihood factor that the analyzed first portion warrants a security personnel response, wherein if the first likelihood factor is above a first threshold: 
analyzing a second portion of received security threat data from the financial device associated with the first portion, and revising the first likelihood factor based on the second analysis; and 


Claim 35.  (currently amended)   A system for alerting security of surrounding threats to ATMs, comprising: 
a plurality of financial devices; wherein each financial device includes one or more monitoring sensors; 
one or more memory devices storing instructions; and 
one or more processors configured to execute the instructions to perform operations comprising:  
initiating communication with [[a]] the plurality of financial devices configured to: collect security threat data reflective of the physical properties of the area surrounding 
each of the to the plurality of financial devices from one or more monitoring sensors 
associated each of the plurality of financial devices 

determining, with a processing device, physical security threats associated with at least one financial device based on the security threat data; 
receiving respective security threat data from the plurality of financial devices; 
analyzing a first portion of the received respective security threat data with a recognition model; 
determining a first likelihood factor that the analyzed first portion warrants a security personnel response, wherein if the first likelihood factor is above a first threshold: 
analyzing a second portion of received security threat data from the financial device associated with the first portion, and revising the first likelihood factor based on the second analysis; and 
alerting, if the revised likelihood factor exceeds a second threshold, a security personnel of the second analysis from the associated financial device.



Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent Publication US2015/0115027 to Carpenter et al., US Patent Application Number US2008/005235 to Russikoff and US Patent Number 9,027,077 to Bharali.
While Carpenter, Russikoff, and Bharali are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches a plurality of financial devices, wherein each financial device 
includes one or more monitoring sensors; one or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: initiating communication with the plurality of financial devices configured to collect security threat data reflective of the physical properties
of the area surrounding each of the to the plurality of financial devices from one or more monitoring sensors associated each of the plurality of financial devices and determine physical security threats based on the security threat data; receiving respective security threat data from at least one financial device; analyzing a first portion of the received respective security threat data with a recognition model; determining a first likelihood factor that the analyzed first portion warrants a security personnel response, wherein if the first likelihood factor is above a first threshold: analyzing a second portion of received security threat data from the financial device associated with the first portion, and revising the first likelihood factor based on the second analysis; and alerting, if the revised likelihood factor exceeds a second threshold, a security personnel of the second analysis from the associated financial device.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




January 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693